 IN THE MATTER OF ISAAC SHAPIRO& JOSEPH SHAPIRO, CO-PARTNERS,DOING BUSINESSAS THECAMBRIDGE IRON& METAL COMPANYandCONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. C-2015-Decided December 5,1941Jurisdiction:junk industry.Settlement:stipulation providingfor compliance with the Act.Remedial Orders:entered onstipulation.Mr. Lester M. LevinandMr. Earle K. Shawe,for the Board.Semmes, Bowen c• Semmes,byMr. William D. MacMillanandMr.Irwin Davison,of Baltimore, Md., for the respondents.Mr. Arthur G. PilonandMr. Robert J. Brylke,of Baltimore, Md.,for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn August 20, 1941, upon charges and amended charges duly filedby the Congress of Industrial Organizations, herein called the Union,the National Labor Relations Board, herein called the Board, by theRegional Director for the Fifth Region (Baltimore, Maryland), issuedits complaint, and on September 19, 1941, an amendment thereto,against Isaac Shapiro and Joseph Shapiro, co-partners, doing businessas The Cambridge Iron & Metal Company, Baltimore, Maryland,herein called the respondents,' alleging that the respondents had en-gaged in and were engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (3), and (5) andSection2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, the amendment thereto, andnotice of hearing were duly served upon the respondents and the Union.Pursuant to notice, a hearing was held at Baltimore, Maryland,on October 2 and 3, 1941, before,Horace A. Ruckel, the Trial Examiner'In the stipulation the partners are referred to collectively as the respondent.37 N. L.R. B., No. 45.284 ISAAC SHAPIRO & JOSEPH SHAPIRO285duly designated by the Chief Trial Examiner.The Board and therespondents were represented by counsel and both participated in thehearing.On November 14, 1941, the respondents, the Union, and attorneysfor the Board entered into a stipulation in settlement of the case,subject to the approval of the Board.The stipulation provides asfollows :STIPULATIONCharges having been filed by the Congress of Industrial Organ-izations with the Regional Director of the National Labor Rela-tions Board for the Fifth Region at Baltimore, Maryland (here-inafter called the Board), alleging that Isaac Shapiro &. JosephShapiro, Co-Partners, doing business as The Cambridge Iron &Metal Company, has engaged in unfair labor practices withinthe meaning of Sections 8 (1), (3), and (5) of the National LaborRelations Act; the Board through its Regional Director havingissued and served a Complaint and Amendment to Complaintstating the charges; the respondent having filed its answer; hear-ing having been held before a duly designated Trial Examinerfor the Board; and it being the desire of the parties to concludeall proceedings before the Board in this case,IT IS HEREBY STIPULATED AND AGREEDby and among Isaac Shapiro& Joseph Shapiro, Co-Partners, doing business as The CambridgeIron & Metal Company (hereinafter called the respondent), bytheir attorney,William D. McMillan; Congress of IndustrialOrganizations (hereinafter called the union), by its representa-tive,Arthur G. Pilon; and by Lester M. Levin and Earle K.Shawe, attorneys for the National Labor Relations Board asfollows :Respondent is a partnership composed of Isaac Shapiro andJoseph Shapiro-as co-partners, doing business as The CambridgeIron and. Metal Company, having its principal office and placesof business in the City of Baltimore, State of Maryland (here-'inafter called the Baltimore plants), and is engaged in the pur-chase,sale,and distribution of scrap iron and steel.All of the scrap iron and steel purchased by the respondent inconnection with its operations at the Baltimore plants are pur-chased within the State of Maryland.During the twelve-monthperiod ending December 31, 1940, respondent sold scrap iron andsteel to the approximate value of $500,000, of which amountapproximately30°Jowas sold and shipped by the respondent, fromthe Baltimore plants to customers located at points and placesoutside the State of Maryland. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor the purposes of this proceeding company stipulates that itis engaged in interstate commerce within the meaning of theNational Labor Relations Act.IICongress of Industrial Organizations is a labor organizationwithin the meaning of Section 2, subsection (5) of the NationalLabor Relations Act.IIIAll of the employees employed at the respondent's Baltimoreplants, exclusive of supervisory and clerical employees and sales-men, constitute the unit appropriate for the purposes of collectivebargaining within ,the meaning of Section 9 (b) of the NationalLabor Relations Act. The union, on January 29, 1941, and at alltimesthereafter, has been the representative for the purposes ofcollective-baigaining of a majority of the employees within thesaid unit,and was therefore on January 29, 1941, and at all timesthereafter, the exclusive representative of all the employees insaid unit for the purposes of collective bargaining within themeaning of Section 9 (a) of the National Labor Relations Act.IVAll parties hereto agree that this Stipulation together withthe Complaint and Amendment to Complaint, Notice of Hearingand Notices of Postponement of Hearing, second and thirdamended charges,,and the copy of the Rules and Regulations,Series 2, as amended, shall constitute the entire record in thiscase, and said documents shall become the record by filing samewith the Chief Trial Examiner of the National Labor RelationsBoard at Washington, D. C.All parties hereto waive all further or other procedure pro-vided by the National Labor Relations Act, or the Rules andRegulations of the National Labor Relations Board, includingthe making of Findings of Fact and Conclusions of Law by theNational Labor Relations Board.VOn the basisof thefacts stipulated in Paragraph I above,the pleadings heretofore filed, this Stipulation,and by agreementof the parties hereto, the National Labor Relations Board mayenter its order and set out below in the following form in theabove entitled case : ISAAC SHAPIRO & JOSEPH SHAPIROORDER287The National Labor Relations Board hereby orders that IsaacShapiro & Joseph Shapiro, Co-Partners, doing business as TheCambridge Iron & Metal Company, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights to organize, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.(b)Discouraging membership in the Congress of IndustrialOrganizations or in any other labor organization of its em-ployees by discharging or refusing to reinstate any of its em-ployees for joining or assisting the Congress of Industrial Or-ganizations or any other labor organization of its employees, orfor engaging in other concerted activities for the purposes ofcollective bargaining or other mutual aid or protection.(c)Refusing to bargain collectively with the Congress ofIndustrial Organizations as the exclusive representative of allof the employees employed at the respondent's Baltimore plants,exclusive of supervisory and clerical employees and salesmen,in respect to rates of pay, wages, hours of employment and otherconditions of employment.2.Take the following affirmative action to effectuate the poli-cies of the National Labor Relations Act :(a)Offer to Edward Pittman and Henry Kendall immediateand full reinstatement to their former positions without prejudiceto their seniority or other rights and privileges.(b)Make whole Edward Pittman and Henry Kendall for anyloss of pay they may have suffered by reason of the discrimina-tion against them by payment to each of them the sum of $125.00.(c)Upon request, bargain collectively with the Congress ofIndustrialOrganizations as the exclusive representative of allof the employees employed at the respondent's Baltimore plants.exclusive of supervisory and clerical employees and salesmen, inrespect to rates of pay, wages, hours of employment and otherconditions of employment.(d)Post immediately in conspicuous places throughout itsBaltimore plants, and maintain for a period of at least sixty (60)consecutive days, notices to its employees stating that: 288DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1)Respondent will not engage in any of the acts or practicesset forth in paragraphs 1. (a), (b), and (c).(2)Respondent will take the affirmative action set forth inparagraphs 2. (a), (b), and (c).(3)Respondent's employees are free to become or remain mem-bers of the Congress of Industrial Organizations, and the re-spondent will not discriminate against any employees because oftheir membership or activity in that organization.(e)Notify the Regional Director for the Fifth Region of theNational Labor Relations Board in writing within ten days fromthe date of this Order of the steps the respondent has taken tocomply herewith.VIIt is further agreed that if the respondent fails to comply withthe terms of this Stipulation and the Consent Order above setforth, the National Labor Relations Board may upon ten days'notice to the respondent make application to the United StatesCircuit Court of Appeals for the Fourth Circuit for the entryof a decree enforcing the said Order.The respondent herebywaives all rights to contest the entry of the decree, except uponthe question of compliance with the terms of the Consent Order.VIIThat the execution of this Stipulation shall conclude all pro-ceedings before the Board in the above-entitled case, and it isexpressly understood and agreed that this Stipulation and theOrder provided for herein shall be a complete and final disposi-tion of all the issues raised by the charges and Complaint in thisproceeding, and that no other further procedure, order or decree,other than those provided for herein, shall be instituted or madewith respect to the subject matters contained in the charges andComplaint herein against any of the parties to this stipulation.VIIIIt is expressly understood by the parties hereto that this Stipu-lation does not constitute an admission by the respondent of anyof the allegations contained in the charges or the Complaintherein, nor is it to be considered as an admission that the respond-ent has committed any unfair labor practice.IXIt is understood and agreed that the Stipulation embodies theentire agreement between the parties, and that there is no verbal ISAAC SHAPIRO & JOSEPH SHAPIRO289agreement of any kind which varies, alters, or adds to thisStipulation.XIt is understood and agreed that this Stipulation is subjectto the approval of the National Labor Relations Board and shallbecome effective immediately upon receipt of notice grantingsuch approval.On November 25, 1941, the Board, having duly considered thematter, issued its order approving the stipulation and transferringthe case to the Board for the purpose of an entry of a decision andorder by the Board, pursuant to the provisions of the stipulation.On the basis of the above stipulation and the entire record in thecase, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSIsaac Shapiro and Joseph Shapiro, co-partners, doing business asThe Cambridge Iron & Metal Company, are engaged in the purchase,sale, and distribution of scrap iron and steel at Baltimore, Maryland.All the scrap iron and steel purchased by the respondents for theiroperations at their Baltimore plants is purchased in Maryland.Dur-ing the year 1940 the respondents sold scrap iron and steel valuedat approximately $500,000, of which approximately 30 per cent wassold and shipped by the respondents from its plants at Baltimore,Maryland, to points outside Maryland.The respondents admit thatthey are engaged in commerce within the meaning of the Act.We find that the above-described operations of the respondentsconstitute a continuous flow of trade, traffic, and commerce amongthe several States.ORDERThe National Labor Relations Board hereby orders that IsaacShapiro and Joseph Shapiro, co-partners, doing business as TheCambridge Iron & Metal Company, Baltimore, Maryland, their offi-cers, agents, successors and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to organize, to form, join,or assist labor organizations, to bargain collectively through repre-sentative of their own choosing, and to engage in concerted activities.for the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the National Labor RelationsAct. 290DECISIONS OF NATIONAL LABOR RELATIONS BOkRD(b)Discouraging membership in the Congress of Industrial Or-ganizations or in any other labor organization of its employees bydischarging or refusing to reinstate any of its employees for join-ing or assisting the Congress of-Industrial Organizations or anyother labor organization of its employees, or for engaging in otherconcerted activities for the purposes of collective bargaining or othermutual aid or protection.(c)Refusing to bargain collectively with the Congress of Indus-trialOrganizations as the exclusive representative of all of the em-ployees employed at the respondent's Baltimore plants, exclusiveof supervisory and clerical employees and salesmen, in respect torates of pay, wages, hours of employment and other conditions ofemployment.2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act :(a)Offer to Edward Pittman and Henry'Kendall immediate andfull reinstatement to their former positions without prejudice totheir seniority or other rights and privileges.(b)Make whole Edward Pittman and Henry Kendall for anyloss of pay they may have suffered by reason of the discriminationagainst them by payment to each of them the suin of $125.00.(c)Upon request, bargain collectively with the Congress of In-dustrial Organizations as the exclusive representative of all of theemployees employed at the respondent's Baltimore plants, exclusiveof supervisory and clerical employees and salesmen, in respect torates of pay, wages, hours of employment and other conditions ofemployment.(d)Post immediately in conspicuous places throughout its Balti-more plants, and maintain for a period of at least sixty (60) con-secutive days, notices to its employees stating that :(1)Respondent will not engage in any of the acts or practicesset forth in paragraphs 1. (a),.(b), and (c).(2)Respondent will take the affirmative action set forth in para-graphs 2. (a), (b), and (c).(3)Respondent's employees are free to become or remain mem-,bers of the Congress of Industrial Organizations, and the respond-ent will not discriminate against any employees because of theirmembership or activity in that organization.(e)Notify the Regional Director for the Fifth Region of theNational Labor Relations Board in writing within ten days fromthe date of this Order of the steps the respondent has taken tocomply herewith.